Case 4:18-cr-00281-MWB Document 142 Filed 08/14/19 Page 1 of 7

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet |

UNITED STATES DISTRICT COURT

Middle District of Pennsylvania

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. )
Case Number: 4:18-CR-00281
JEFFREY G. BOYD ) USM Number: 76508-067

)
) Elliot A. Smith, Esquire
) Defendant’s Attorney

THE DEFENDANT:

1 pleaded guilty to count(s) One

LJ pleaded nolo contendere to count(s)

which was accepted by the court.
C] was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
18 U.S.C. § 922(g)(8) Possession of a Firearm by a Person Subject to Certain 7/31/2018 1
Orders of the Court
The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

LC] The defendant has been found not guilty on count(s)

LJ Count(s) CL] is [Jare dismissed on the motion of the United States.

 

__ Itis ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

 

 

019 / wf
Dat position of Judgmen
Signature of Judge f we

Matthew W. Brann, United States District Judge

 

Name and Title of Judge

8/14/2019
Date
Case 4:18-cr-00281-MWB Document 142 Filed 08/14/19 Page 2 of 7

AO 245B (Rev. 02/18) Judgment in Criminal Case
Sheet 2 — Imprisonment

Judgment — Page 2 of
DEFENDANT: JEFFREY G. BOYD
CASE NUMBER: 4:18-CR-00281

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

Time served, and is ordered released from incarceration. The defendant is directed to return to the Northern District of
Oklahoma, and report for supervision at the probation office in Tulsa.

OO The court makes the following recommendations to the Bureau of Prisons:

L] The defendant is remanded to the custody of the United States Marshal.

(1 The defendant shall surrender to the United States Marshal for this district:
CI at Oam Of pm. on
C1 as notified by the United States Marshal.

 

L] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

LC before 2 p.m. on

 

C1 as notified by the United States Marshal.

L] as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
Case 4:18-cr-00281-MWB Document 142 Filed 08/14/19 Page 3 of 7

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3 — Supervised Release

 

Judgment—Page 3 of f

DEFENDANT: JEFFREY G. BOYD
CASE NUMBER: 4:18-CR-00281

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

Three (3) years.

MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
LC] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)

4, [J You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)

5. M You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

6. CO) You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7. [] You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
Case 4:18-cr-00281-MWB Document 142 Filed 08/14/19 Page 4 of 7

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3A — Supervised Release

Judgment—Page 4 of tT
DEFENDANT: JEFFREY G. BOYD
CASE NUMBER: 4:18-CR-00281

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
oe from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time

rame,

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. Ifyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.c., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may require
you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and
confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

14. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
fines, or special assessments.

U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this

judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 
Case 4:18-cr-00281-MWB Document 142 Filed 08/14/19 Page 5 of 7
Bee ee ee en, nS ae

 

Judgment—Page ° of f

DEFENDANT: JEFFREY G. BOYD
CASE NUMBER: 4:18-CR-00281

SPECIAL CONDITIONS OF SUPERVISION

1) The defendant shall be placed on home detention for a period of 60 days, to commence within 72 hours of release from
imprisonment. During this time, the defendant shall remain at his place of residence except for employment and other
activities approved in advance by the probation officer. Home detention shall include electronic monitoring unless
electronic monitoring is waived by the probation officer. If an electronic device is utilized, the defendant shall observe the
rules specified by the probation officer; and shall maintain a telephone at the defendant's place of residence without any
special services, modems, answering machines, or cordless telephones during the term of home confinement, if instructed
by the probation officer. The entire cost of electronic monitoring shall be paid by the U.S. Probation Office;

2) While on supervised release, the defendant shall abide by the Tulsa County District Court Protective Orders
PO-2018-664, PO-2018-666, and PO-2018-668, as long as they remain in effect;

3) The defendant shall apply all monies received from income tax refunds, lottery winnings, judgments, and/or other
anticipated or unexpected financial gains to the outstanding court-ordered financial obligation;

4) You must provide the probation officer with access to any requested financial information and authorize the release of
any financial information. The probation office may share financial information with the U.S. Attorney's Office;

5) You must not incur new credit charges, or open additional lines of credit without the approval of the probation officer;

6) Because the judgment imposes a financial penalty, you must pay the financial penalty in accordance with the Schedule
of Payments sheet of this judgment. You must also notify the Court of any changes in economic circumstances that might
affect the ability to pay this financial penalty;

7) You must participate in an alcohol abuse treatment program and follow the rules and regulations of that program. The
probation office will supervise your participation in the program (provider, location, modality, duration, intensity, etc.) which
could include an evaluation and completion of any recommended treatment;

8) You must not use alcohol to excess;

9) You must participate in a mental health treatment program and follow the rules and regulations of that program. The
probation officer, in consultation with the treatment provider, will supervise your participation in the program which could

include an evaluation and completion of any recommended treatment. You must take all mental health medications that
are prescribed by your treating physician;

10) While on supervised release, the defendant shall have no contact, directly or indirectly, with Kathryn Kelchner; and

11) You shall pay the fine in minimum monthly installments of no less than $50.
Case 4:18-cr-00281-MWB Document 142 Filed 08/14/19 Page 6 of 7

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

Judgment — Page 6 of t
DEFENDANT: JEFFREY G. BOYD
CASE NUMBER: 4:18-CR-00281

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $ 1,000.00 $
C1 The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (A0 245C) will be entered

after such determination.
L] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an aera (aly Fr ortioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS § 0.00 $ 0.00

[] Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

(The court determined that the defendant does not have the ability to pay interest and it is ordered that:
C1 the interest requirement is waived for the (] fine (1 restitution.

(1 the interest requirement for the C] fine OC restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18) Kaa Hak GrGhaQQ281-MWB Document 142 Filed 08/14/19 Page 7 of 7

Sheet 6 — Schedule of Payments

Judgment—Page 7 of 7

DEFENDANT: JEFFREY G. BOYD
CASE NUMBER: 4:18-CR-00281

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A Lump sum payment of $ 100.00 due immediately, balance due

CJ not later than » Or
¥] inaccordancewith ] C, | D,  E,or MW] F below; or

B (Payment to begin immediately (may be combined with (OIC, OD,or OF below); or

C (1 Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D (©) Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of

(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or

E [Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F (4 Special instructions regarding the payment of criminal monetary penalties:

The fine shall be paid in minimum monthly installments of no less than $50.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

[J Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

LJ The defendant shall pay the cost of prosecution.

O

The defendant shall pay the following court cost(s):

¥ The defendant shall forfeit the defendant's interest in the following property to the United States:
Forfeiture pursuant to the Indictment.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
